DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012. The party identified in the terminal disclaimer is not the applicant of record. A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73. To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).  The applicant cited on the terminal disclaimer filed on 5/9/2022 the owner as “Green Imaging Technologies Inc.”, that does not match that was cited as the owner on the ADS form filed 10/24/2019.  Punctuations have to the same.  A new terminal disclaimer should be filed with the corrected name of the owner. No new fee is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 1-13 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11- 23 and 25-27 of copending Application No. 17/231,942 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/231,942 read on the instant invention’s claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As to claim 11 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 1.
As to claim 12 of the Copending Application No. 17/231 ,942, it recites all the method steps of the instant invention’s claim 2.
As to claim 13 of the Copending Application No. 17/231 ,942, it recites all the method steps of the instant invention’s claim 3.
As to claim 14 of the Copending Application No. 17/231 ,942, it recites all the method steps of the instant invention’s claim 4.
As to claim 15 of the Copending Application No. 17/231 ,942, it recites all the method steps of the instant invention’s claim 5.
As to claim 16 of the Copending Application No. 17/231 ,942, it recites all the method steps of the instant invention’s claim 6.
As to claim 17 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 7.
As to claim 18 of the Copending Application No. 17/231 ,942, it recites all the method steps of the instant invention’s claim 8.
As to claim 19 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 9.
As to claim 20 of the Copending Application No. 17/231 ,942, it recites all the method steps of the instant invention’s claim 10.
As to claim 21 of the Copending Application No. 17/231 ,942, it recites all the method steps of the instant invention’s claim 11.
As to claim 22 of the Copending Application No. 17/231 ,942, it recites all the method steps of the instant invention’s claim 12.
As to claim 23 of the Copending Application No. 17/231 ,942, it recites all the method steps of the instant invention’s claim 13.
As to claim 25 of the Copending Application No. 17/231 ,942, it recites all the method steps of the instant invention’s claim 15.
As to claim 26 of the Copending Application No. 17/231 ,942, it recites all the method steps of the instant invention’s claim 16.
As to claim 27 of the Copending Application No. 17/231,942, it recites all the
method steps of the instant invention’s claim 17. 



Allowable Subject Matter
Claims 14 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/           Primary Examiner, Art Unit 2852